Citation Nr: 1714067	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to increased rating for right knee disability, characterized as limitation of extension, rated 30 percent disabling from August 19, 2016.

Entitlement to an evaluation in excess of 10 percent for residuals of right knee injury including osteoarthritis and scar, prior to August 19, 2016 (close out rating). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1979 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The RO granted a rating of 10 percent for the Veteran's right knee disability in the September 2010 rating decision on appeal, effective April 30, 2009.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit had not yet been awarded, the claim remained still in controversy and on appeal.  Id.  As the grant spanned the entire period on appeal, the issue was re-characterized as entitlement to a rating in excess of 10 percent for a right knee disability.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  

In a May 2016 decision, the Board remanded the matter of entitlement to a rating in excess of 10 percent for residuals of right injury including osteoarthritis and a scar to the Agency of Original Jurisdiction (AOJ) for additional development.  In a September 2016 rating decision, the AOJ granted a 30 percent rating, effective from August 19, 2016, for right knee disability, re-characterized as limitation of extension right knee as of August 19, 2016.  Iin essence, this was a close-out rating, and the disorder was changed from one of limitation of flexion to limitation of extension.  The Veteran was informed that this represented a full grant of benefits on appeal, and that his appeal was considered resolved in full.  A September 2016 supplemental statement of the case denied a rating in excess of 30 percent for residuals of a right knee injury including osteoarthritis and a scar.  The case has been returned to the Board.  

As to the benefits granted in September 2016, the Board again notes, pursuant to AB v. Brown, that the claim remains on appeal given that the Veteran was not awarded the maximum allowable benefit for the entire period on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the Board remand, at about the same time as the most recent VA examination in August 2016, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Testing for pain includes both active and passive motion.  38 C.F.R. § 4.59.

Here, the Veteran has reported that his range of motion is severely limited, resulting in significant functional impairment including limited mobility and other functional limitations.  While the examiner in 2016 noted the presence of crepitus and pain, there is no indication in whether the noted range of motion for the Veteran was active, passive, or whether the recorded values were the same for both.  Thus, the examination is inadequate in this case.  As such, the Board finds it must remand the claim for a new examination to determine the current severity of the right knee disability in compliance with Correia.

In addition, the Board reminds the AOJ that the VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

Finally, following the additional development, the RO shall also issue a rating decision and or supplemental statement of the case, as appropriate, for the entire period on appeal, including the period prior to August 19, 2016.  AB v. Brown, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any further relevant VA treatment records.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected right knee disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 168-70. 

3.  Thereafter, readjudicate the issue of entitlement to an increased rating for right knee disability, variously characterized, for the entire period relevant to this claim that was filed in April 2009.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




